Citation Nr: 1027439	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disability, to include lumbosacral strain, lumbar radiculopathy, 
spinal stenosis, and degenerative disc disease of the lumbosacral 
spine with mechanical pain, status post L5-S1 laminectomy and 
fusion. 


REPRESENTATION

Appellant represented by:	William C. Heren, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the above claim.  When this claim was initially 
before the Board in August 2008, it was remanded for further 
development.  

The Veteran's VA treatment records and VA examination reports 
indicate that he has been diagnosed with lumbosacral strain, 
degenerative disc disease of the lumbosacral spine with 
mechanical pain, status post L5-S1 laminectomy and fusion, lumbar 
radiculopathy, and spinal stenosis, and has been treated on 
numerous occasions for low back pain.  In Clemons v. Shinseki, 23 
Vet.App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that the scope of a disability claim 
includes any disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  In light of the recent decision in 
Clemons, the Veteran's claim for service connection for a back 
condition has been recharacterized as a claim for service 
connection for a lumbosacral spine disability, to include 
lumbosacral strain, lumbar radiculopathy, spinal stenosis, and 
degenerative disc disease of the lumbosacral spine with 
mechanical pain, status post L5-S1 laminectomy and fusion, as 
reflected on the cover page.

In March 2009, the Veteran submitted a claim for entitlement to 
38 U.S.C.A. § 1151 benefits.  THIS MATTER IS REFERRED TO THE 
RO FOR APPROPRIATE ACTION.


FINDING OF FACT

The Veteran's lumbosacral spine disability was incurred in, or 
caused by, his active service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
lumbosacral spine disability have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the 
Veteran's claim for service connection is granted, any failure in 
notifying or assisting him is harmless error.  

The Veteran contends that his current low back disability is 
attributable to a jeep accident that occurred during a mission in 
October 1973 when he and seven other soldiers were sent from the 
Philippines to Cambodia to find prisoner of war camps.  
Specifically, he has reported that the jeep he was traveling in 
collided with a 6-ton truck, throwing him out of the jeep and 
knocking him unconscious.  The Veteran has indicated that, 
immediately following the accident, he was treated with pain 
medication and hot packs.  The Veteran has also consistently 
reported that he has had low back pain since this in-service 
accident.  Finally, the Veteran has indicated that he has not 
suffered any intervening back injuries since the 1973 jeep 
accident.  

At the outset, the Board notes that although the Veteran's DD-214 
does not reveal any foreign service, his personnel records 
indicate that he was in Ishikawa, Japan, in March 1973, where he 
was placed on a legal hold by the Japanese Police until May 1973.  
These records also show that he was in the Philippines in August 
1973.      

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran's service medical records are devoid of any 
complaints of low back pain or evidence of a lumbosacral injury 
during service.  However, in October 1973, the Veteran reported 
that he had injured his right hip several days earlier and that 
his right leg felt weak.  On examination, the doctor noted that 
the Veteran had a tender area in the right adductor muscles and a 
slight limp, and diagnosed him with a muscle strain.  
Additionally, no back disabilities were noted on his May 1974 
separation examination.  

Post-service, at a March 1975 VA examination, the Veteran 
reported a sudden onset of low back pain four days prior.  The 
examiner noted that his posture showed exaggerated lordosis with 
spasm in the lumbar region, and reported that x-rays of the 
lumbar spine showed no abnormalities.  Based on his examination, 
the examiner diagnosed the Veteran with postural lumbosacral 
strain.  

VA treatment records dated from February 2004 to April 2009 
reveal numerous complaints of low back pain.  In February 2004, 
the Veteran reported low back pain, which had worsened over the 
past ten years.  Magnetic resonance imaging (MRI) conducted in 
September 2004 revealed an L5 deformity, which the doctor 
indicated may be degenerative or from a prior injury, with disc 
space narrowing, vacuum phenomenon, and osteophyte formation, as 
well as facet arthropathy of the lumbosacral junction 
bilaterally.  A September 2005 computer tomography (CT) myelogram 
revealed advanced degenerative changes at the L5 to S1 discs with 
consistent severe disc height loss, sclerotic end plate 
degenerative changes, posterior disc bulges, anterior and 
posterior osteophyte formation, facet joint hypertrophy, 
ligatamous hypertrophy, and prominent epidural lipomatosis, which 
were causing moderate to severe lumbar spinal canal stenosis and 
moderate bilateral foraminal narrowing.  Additionally, in 
November 2005, a VA doctor stated that the Veteran's low back 
symptoms were consistent with chronic low back pain attributable 
to degenerative spine disease.  Thereafter, in July 2006, the 
Veteran underwent L5 to S1 laminectomy and fusion surgery, with a 
discharge diagnosis of spinal stenosis of the lumbar region.  
Finally, in September 2006, an x-ray report revealed post-
laminectomy changes at L5 with alignment intact.  

In October 2007, the Veteran underwent a private MRI at River 
Oaks Imaging and Diagnostic.  The results of the MRI indicated 
that the Veteran had marked disc space narrowing and vacuum 
degeneration at L5 to S1, a prominent disc/spur protrusion 
measuring 8 millimeters that was causing central canal stenosis 
and mass effect on the descending S1 nerve roots, severe 
biforaminal stenosis compromising the exiting L5 nerve root, and 
a mild broad-based bulge at L4 to L5 that was barely compromising 
the central descending L5 and exiting L4 nerve roots.   

Subsequently, during VA treatment in October 2008, the Veteran 
was diagnosed with a severe herniated disc with stenosis.    

A medical opinion regarding the etiology of the Veteran's back 
disability was obtained from Marjorie A. Kessler, R.N.  At the 
outset of her report, RN Kessler indicated that she had reviewed 
the Veteran's medical records.  After discussing the Veteran's 
pertinent history, she provided the opinion that the Veteran's 
current low back disorder was at least as likely as not to have 
had its onset just prior to his in-service treatment in October 
1973.  She also stated that the Veteran's reported trauma from a 
vehicular accident was consistent with both the 1973 treatment 
and the Veteran's current condition.  In this regard, RN Kessler 
stated that the Veteran's treatment in October 1973 for right leg 
pain following a right hip injury several days earlier, which was 
then diagnosed as muscle strain, was consistent with a back 
injury with soft tissue damage.  Specifically, she stated that 
although the October 1973 record did not mention the type of 
injury or trauma that had occurred, the Veteran's complaints were 
consistent with landing on the buttocks, which would cause 
stretching and tearing damage to the tendons and ligaments, as 
well as possible compression of vertebral disc material.  
Moreover, she reported that the February 1975 diagnosis of 
lumbosacral strain was consistent with recurrence of pain from 
the same 1973 injury, and that the conditions found in 2004 that 
led to the attempted fusion in 2006, were also consistent with 
such an injury.  Additionally, RN Kessler pointed out that the 
evidence of record did not reflect any intervening trauma that 
could have caused the current condition.  Finally, she noted that 
it was not unusual for soft tissue damage to manifest years later 
as degenerative disc disease.  

Thereafter, in January 2009, the Veteran was afforded a VA 
examination of his spine.  At the outset of the examination 
report, the examiner indicated that he had reviewed the 
Veteran's claims file, noting the Veteran's reports of an in-
service jeep accident in 1973, as well as his reports of low 
back pain since such an accident.  After discussing the 
Veteran's pertinent history, the findings of his physical 
examination, and the results of diagnostic studies, the 
examiner diagnosed the Veteran with post-laminectomy syndrome 
with narrowing and compression of the neural elements of L5 to 
S1, a bulging disc at L4 to L5, and failed fusion of L5 to S1.  
The examiner went on to provide the opinion that it was less 
likely than not that the Veteran sustained any injury in 
service to cause his current degenerative disc disease and 
failed lumbar surgery.  In this regard, the examiner stated 
that there was no evidence of a chronic ongoing condition, as 
there was no treatment from 1975 to 2004, and noted that when 
the Veteran did seek treatment in February 2004, he reported 
only a ten year history of back pain.  The examiner went on to 
refute RN Kessler's opinion, stating that her conclusion was 
very flawed since there was no evidence of treatment for a back 
injury in 1973, and that as such, she was assuming a lot in 
rendering an opinion that his current disability was related to 
such an injury.  

Subsequently, in March 2009, a VA doctor indicated that he had 
thoroughly evaluated the Veteran and determined that his back 
problems were both functional and mechanical.  The doctor went on 
to state that the Veteran's excessive abdominal weight was his 
main source of chronic back strain, and that his chronic 
continuous use of a back brace had caused significant lumbar 
muscular deconditioning.  The doctor recommended that the Veteran 
undergo physical therapy and weight loss to address the causes of 
his pain.

Finally, in compliance with the Board's February 2010 request for 
a VHA medical opinion, in March 2010, a specialist opinion 
regarding the etiology of the Veteran's lumbosacral disability 
was obtained.  At the outset of his report, the VHA orthopedic 
surgeon reported that he had carefully reviewed the Veteran's 
claims file, and that based on this review, it was his opinion 
that the Veteran's current low back disability did not likely 
have its clinical onset during active service and was not likely 
related to an in-service event or injury, including a 1973 jeep 
accident.  In support of this opinion, the specialist reported 
that there was no mention of low back pain during his time in 
service, and that as far as he could see, the Veteran only 
received treatment twice in October 1973: once for a right hip 
muscle strain, and once later that month when he was found to be 
"physically qualified for transfer."  The specialist also noted 
that the Veteran was seen 16 times between October 1973 and May 
1974, including multiple visits to the orthopedic clinic, and 
stated that it seemed reasonable to assume that if the Veteran 
had suffered a significant low back injury during a jeep accident 
in October 1973, such a problem would have been mentioned during 
one of his medical clinic visits.  Finally, the specialist 
pointed out that, at his separation examination in May 1974, the 
Veteran reported that he was in good health. 

Turning to the Veteran's reports of a continuity of 
symptomatology since service, the specialist reported that he 
found very little evidence to support such a contention.  In this 
regard, the specialist noted that the Veteran was diagnosed with 
a lumbar sprain in 1975 after he was discharged from service, but 
reported that this diagnosis was followed by a long gap in the 
available medical record until February 2004, when he reported a 
ten year history of back pain.  The specialist went on to state 
that, on this record, it was impossible to diagnose a chronic, 
ongoing condition from 1975 to 2004, although the Veteran 
certainly had a current chronic low back condition.   As such, 
the specialist reported that the Veteran's back disability was 
likely multi-factorial and that any number of issues in the past 
35 years could be involved, but that without better 
documentation, any determination regarding the exact etiology of 
the Veteran's back condition would be mere speculation.

The specialist then went on to comment on the various medical 
opinions of record.  In regard to RN Kessler's positive nexus 
opinion, the specialist reported that this opinion appeared to be 
entirely speculative.  In this regard, the specialist reported 
that there was no basis for stating that the February 1975 
diagnosis of lumbosacral sprain was consistent with the 
recurrence of pain from the 1973 injury, and that while it was 
feasible that soft tissue damage could manifest years later as 
degenerative disc disease, there was nothing in the Veteran's 
medical records to document that he ever had a soft tissue injury 
to his back.  The specialist also stated that it would be 
unlikely for a hip sprain to manifest itself years later as 
degenerative disc disease.  Turning to the March 2009 VA doctor's 
opinion, the specialist agreed that it was feasible and very 
common for excessive abdominal weight to be the source of chronic 
back pain.  He also agreed with the doctor's recommendation of 
physical therapy.  However, he disagreed with the doctor's 
conclusion that the Veteran's use of a lumbar brace had caused 
lumbar muscular deconditioning.  The specialist concluded that he 
was in agreement with the January 2009 VA examiner, and reported 
that the lack of medical documentation describing a low back 
injury during service made it impossible to find any correlation 
between the Veteran's current low back complaints and his 
military service. 

The Board notes that, in adjudicating a claim, it is charged with 
the duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's lumbosacral spine 
disability was caused by his military service, namely a 1973 jeep 
accident.  In this regard, the Board notes that the Veteran is 
competent to report the symptoms of a low back injury.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that which 
the witness has actually observed and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses-that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within 
the Veteran's realm of personal knowledge whether he first began 
experiencing low back pain during service and has continued to 
have such pain since.  

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting an in service jeep accident and a 
continuity of symptomatology since this accident.  The Veteran's 
records are internally consistent, and it is facially plausible 
that he was involved in a jeep accident in mission to Cambodia in 
October 1973, especially given the fact that he was serving in 
the Philippines around the time of the reported incident. 

Further, after reviewing the Veteran's claims file, RN Kessler 
provided the opinion that the Veteran's current low back 
disability was at least as likely as not related to his in-
service treatment in October 1973, which was consistent with a 
vehicular accident.  The Board finds RN Kessler's medical opinion 
to be probative as to the etiology of the Veteran's lumbosacral 
spine disability.  

The Board also acknowledges the January 2009 VA examiner's 
opinion that it was less likely than not that the Veteran 
sustained any injury in service that caused his current 
degenerative disc disease and failed lumbar surgery; and the 
March 2010 VHA specialist's opinion that the Veteran's current 
low back disability did not likely have its clinical onset during 
active service and was not likely related to an in-service event 
or injury, including a 1973 jeep accident.  However, after a 
careful review of the all of the medical and lay evidence of 
record, the Board, in its role as a finder of fact, finds the 
Veteran's reports of an in-service jeep accident and a continuity 
of low back symptomatology since service, as well as RN Kessler's 
positive opinion, to be more persuasive than the January 2009 VA 
examiner's and March 2010 VHA specialist's negative opinions in 
determining the onset and etiology of the Veteran's current low 
back disability.  

In this regard, the Board finds it significant that both the 
September 2009 VA examiner and the March 2010 VHA specialist 
appear to have based their opinions solely on the fact that the 
Veteran's service treatment records failed to reveal evidence of 
treatment for a back injury during service, and the fact that 
there is a lack of medical evidence of a continuity of treatment 
for a low back disability since service.  While both the 
examiner and the specialist noted the Veteran's reports of an in-
service injury in 1973, both relied on the lack of corroborating 
service treatment records in rendering their opinion that no such 
injury had occurred.  Similarly, while both the examiner and the 
specialist noted the Veteran's reports of a continuity of 
symptomatology since service, both relied on the lack of evidence 
of a continuity of treatment in rendering their opinion that he 
had not experienced such a continuity of symptomatology.  As 
such, the September 2009 and March 2010 medical opinions are of 
little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's reports, but instead 
relied on medical records to provide a negative opinion); see 
also Savage v. Gober 10 Vet.App. 488, 496 (1997) (citing Wilson 
v. Derwinski, 2 Vet.App. 16, 19 (1991)) (VA regulations require a 
continuity of symptomatology, not a continuity of treatment).  
Moreover, insofar as both the January 2009 VA examiner and the 
March 2010 VHA specialist appear to be assessing the Veteran's 
credibility in rendering their opinions, the Board points out 
that credibility is an adjudicative, not a medical determination.  
See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board has the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence). 

Therefore, the Board finds that the Veteran meets all three 
elements required for service connection for a lumbosacral spine 
disability.  He is currently diagnosed with several lumbosacral 
spine disabilities, including lumbosacral strain, lumbar 
radiculopathy, spinal stenosis, and degenerative disc disease of 
the lumbosacral spine with mechanical pain, status post L5-S1 
laminectomy and fusion.  Additionally, he has consistently 
reported the incident in service which caused these condition, as 
is evidenced by the January 2009 VA examination report and the 
Veteran's statements, and which is further bolstered by his 
service in the Philippines around the time of the reported 
accident.  Finally, RN Kessler has attributed the Veteran's 
current lumbosacral spine disability to his time in service, 
thereby providing the necessary nexus between the claimed in-
service injury and the present disability.  Accordingly, applying 
the benefit of the doubt doctrine, all doubt is resolved in favor 
of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's 
claim for service connection for a lumbosacral spine disability 
is granted.  


ORDER

Service connection for a lumbosacral spine disability, to include 
lumbosacral strain, lumbar radiculopathy, spinal stenosis, and 
degenerative disc disease of the lumbosacral spine with 
mechanical pain, status post L5-S1 laminectomy and fusion, is 
granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


